COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON


                             ORDER ON MOTION FOR
                           EN BANC RECONSIDERATION

Appellate case name:        Mike Boulanger, Trustee, on Behalf of Westlum Trust v.
                            Waste Management of Texas, Inc., Waste Management, Inc.,
                            and USA Waste Landfill Operations and Transfer, Inc.

Appellate case number:      01-10-01002-CV

Trial court case number:    2010-28400

Trial court:                334th District Court of Harris County, Texas

        Appellant’s motion for en banc reconsideration is DENIED.

        It is so ORDERED.

Judge’s signature: /s/ Harvey Brown________
                   Acting for the Court
                   En Banc court consists of Chief Justice Radack and Justices Jennings,
                   Keyes, Higley, Bland, Sharp, Massengale, Brown, and Huddle


Date:          March 21, 2013